Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jun. 1, 2022. Claims 1-3, 10-12 and 18-19 are pending. Claims 1-3 and 10-12 currently considered. Claims 18-19 are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Bernard A. Brown II on Jul. 11, 2022.
The application has been amended as follows: 
Claims 18-19.  Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3 are drawn to a composition comprising at least one peptide of 10 or less amino acids in length comprising SEQ ID NO: 6, 7, 9, 12, 14, 16-19, 22, 23 or 24, and an immune checkpoint inhibitor of PD-1, IDO-1 or a combination thereof. Claims 10-12 are drawn to a method of treating a subject having a HPV16 associated disease, comprising administering the composition of claims 1-3. 
Prior art references are identified teaching short peptides derived from HPV16 E2 that read on the recited sequences. See e.g. Grey et al. (US20070055049 A1, published Mar. 8, 2007). This reference discloses T cell epitopes identified by computer algorisms from various pathogens, including HPV16. E.g. it discloses a 10-aa peptide, SEQ ID NO: 14253, that is identical to SEQ ID NO: 12. However, Grey is silent on using the 10-aa peptide SEQ ID NO: 14253 in a treatment of an HPV16-associated disease in combination of an immune checkpoint inhibitor.
No prior art references have been identified teaching or suggesting the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner's Comment
Claims 1-3 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because claims 10-12 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on Jun. 2, 2021 is hereby partially withdrawn (the restriction relating to claims 18 and 19 is maintained). In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

                                                            Conclusion
Claims 1-3 and 10-12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648